Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [WO 2010/111748 A1] D2 [JP 2015/170874 A], as provided in the IDS.
Claim 1: A method of detecting and responding to an anomaly, comprising: [D1, Figure 18 and [0051]] D1 teaches the detection of potential anomalies. 
processing frames of a video stream to determine values of a feature corresponding to each frame; [D1, Figure 18 and [0051-0053]] D1 teaches receiving data comprising a time series of data subsets and further the extraction of features from a data stream. 

generating a feature time series that corresponds to values of the identified feature over time; [D1, Figure 18 and [0051-0052]] D1 teaches the representation of the one or more features as a set of vectors.

determining a matrix profile that identifies similarities of sub-sequences of the time series to other sub-sequences of the feature time series; [D1, Figure 18 and [0051-0052]] D1 teaches the decomposition of the features of the time series data in order to determine a matrix and/or tensor set of data. 

detecting an anomaly by determining that a value of the matrix profile exceeds a threshold value; and [D1, Figure 18 and [0051-0052]] D1 teaches the means for thresholding the data projected into the residual subspace to identify potential anomalies

performing an automatic action responsive to the detected anomaly. [D1, Figure 18 and [0051-0052]]

D1 does not explicitly teach the action being performed in response to the anomaly being determined and the data being in groups/sub-sequences, however, the limitations are taught as follows: [D2, [0016, 0172, 0178, and 0179]] D2 teaches obtaining a data size of each frame, receiving the image data divided into groups consisting of a plurality of frames in a time series sequence, and notifying the time information when the moving object is detected. It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the teachings of D1 in which data is analyzed in order to determine an anomaly using the determined matrix further with the teachings of D2, wherein the data is in groupings and an action is provided as an output upon determination of an anomaly. One skilled in the art would have been motivated to modify D1 in this manner in order to utilize the teachings of D2 wherein the anomaly being determined includes an action being taken and then further the data that is received is divided into groups. The combination of the elements would merely provide further processing steps and not significantly alter the method. Therefore one of ordinary skill in the art, would be capable to have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1.

Claim 2: The method of claim 1, wherein processing the frames of the video stream includes performing object detection. [D2, [0180]] D1 teaches the moving object detection within the time series data.

Claim 3: The method of claim 2, wherein the feature time series includes a number of detected objects at each frame. [D2, [0180]] D1 teaches the moving object detection within the time series data. The number can be none, one, ore multiple.

Claim 4: The method of claim 1, updating the feature time series and the matrix profile in response to newly received frames of the video stream. [D2, [0165-0170]] D1 teaches the updating of the analysis state information associated with the video analysis unit.

Claim 5: The method of claim 1, wherein the matrix profile includes a matrix having elements that each represent a similarity between a respective pair of sub-sequences of the time series. [D1, [0008 and 0026]] D1 teaches the abnormal events having particular characteristics we can call principal behavior. The matrix is analyzed to determine co-occurrence matrix while looking at multiple locations. This is considered similarity determinations in the series of image data.

Claim 6: The method of claim 5, wherein the matrix profile further includes a profile time series having values that correspond each sub-sequence of the feature time series, and that are determined by the most similar other sub-sequence of the feature time series. [D1, [0008 and 0026]] D1 teaches document analysis and construction of the similarity of frames in the sequence. The aggregation is represented to be observed and residual components are utilized to detect the abnormal evens within the sequence of data.

Claim 7: The method of claim 1, wherein the automatic action includes an action selected from the group consisting of sounding an alarm, locking doors, engaging or disengaging traffic control devices, changing the operational status of one or more machines, triggering an environmental control, and triggering a fire suppression system. [D1, [0165]] D1 teaches the integration and response system with the ability to sound an alarm.

Claim 8: Claim 8 is rejected for similar reasons as to those described in claim 1. D1 in view of D2 does not explicitly teach the prevention of the anomaly, however, the limitations are taught as follows: [D1, [0063]] D2 teaches the predicting whether a data item in the sub-stream is an anomaly candidate based on a prediction model associated with the phase space.

Claim 9 is rejected for similar reasons as to those described in claim 5. 
Claim 10 is rejected for similar reasons as to those described in claim 6. 
Claim 11 is rejected for similar reasons as to those described in claim 7. 

Claim 12: The method of claim 8, further comprising saving the identified anomaly in a precursor database. [D1, [0011]] D1 teaches several approaches to detect different types of anomalies developed for either databases or data streams in the past years, however these techniques generally share an important assumption that the complete data is available.

Claim 13: The method of claim 12, further comprising generating the newly generated sub-sequence from new time series information, wherein matching the identified anomaly precursor to the newly received sub-sequence includes determining a similarity between the newly generated sub-sequence to each identified anomaly in the precursor database. [D1, [0068]] D1 teaches  a method for processing, detecting and/or notifying for the presence of at least one infrequent event from at least one large scale data set comprising: receiving time series data; representing either the data, or one or more features of the time series data as sets of vectors, matrices and/or tensors; performing compressive sensing on the at least one vector, matrix and/or tensor set; computing detection statistics using the compressive sensed data through other statistical methods or machine learning methods; and identifying potential infrequent events by analyzing the detection statistic.

Claim 14 is rejected for similar reasons as to those described in claim 1. 
Claim 15 is rejected for similar reasons as to those described in claim 2. 
Claim 16 is rejected for similar reasons as to those described in claim 3. 
Claim 17 is rejected for similar reasons as to those described in claim 4. 
Claim 18 is rejected for similar reasons as to those described in claim 5 
Claim 19 is rejected for similar reasons as to those described in claim 6. 
Claim 20 is rejected for similar reasons as to those described in claim 7. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382. The examiner can normally be reached M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDEEP SAINI/Primary Examiner, Art Unit 2661